Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
	The amendment filed August 18, 2022 has obviated all rejections under 35 USC 112.
Claim Rejections - 35 USC § 103
	The amendment and arguments with respect to the rejection of the claims over Verboeken et al. or Liu et al. in view of Parmar et al. have been found convincing.  With respect to Verboeken et al., applicant’s arguments that the controlled extraction of silicon from the zeolite framework will lower the final silica to alumina ratio of the product, and would thus not look to Parmar et al. to increase the SAR.  With respect to the Liu et al. reference, applicant similarly presents arguments that the RZEO examples all have essentially destroyed the zeolite framework, and thus recrystallization results in either a mixture of frameworks or no zeolitic character at all.  This line of reason has not been found convincing with respect to the RZEO-1 species, as this is clearly a fully crystalline TON species.  However, as pointed out by applicant, this species does not demonstrate the closed hysteresis loop as claimed in the instant application.  Further, Liu et al. also seeks to increase mesoporosity by extraction of silica from the framework, which will result in a reduced silica to alumina ratio.  Accordingly, the ordinarily skilled artisan would also not look to the Parmar et al. reference disclosing higher SAR.

Election/Restriction
Claim 1 having been found allowable, the restriction requirement of September 21, 2021 is hereby modified as follows.  
Claims 8-11 remain withdrawn from consideration because these claims would be subject to a rejection under the second paragraph of 35 USC 112.  Claim 8 does not include all limitations nor depend from allowed product claim 1.  It is also replete with improper and indefinite ranges designated as preferably, more preferably, further preferably and further more preferably.  Claim 9 contains subscripts x and y which are undefined.  
	The restriction requirement with respect to claims 12-18 is withdrawn and claims 12-18 are hereby rejoined and have been searched and examined for patentability.  The claims are allowable together with claims 1-6.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims 8-11.
Prosecution on the merits is CLOSED in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732